     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.124 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10    JOHN O’DONNELL,                                  Case No.: 19cv1396-JAH (MDD)
11                                    Plaintiff,
                                                       ORDER GRANTING DEFENDANTS’
12    v.                                               MOTION TO DISMISS [Doc. No. 11]
13    UNITED STATES OF AMERICA,
      MICHAEL NEDD, Deputy Director of
14
      Operations of the Bureau of Land
15    Management; WILLIAM PERRY
      PENDLEY, Deputy Director of Policy
16
      and Programs of the Bureau of Land
17    Management; DAVID BERNHARDT,
      Secretary of the Interior; A. STEWART,
18
      Agent with the Bureau of Land
19    Management; IMPERIAL COUNT OF
      CALIFORNIA; IMPERIAL COUNTY
20
      SHERIFF’S OFFICE; RAYMOND
21    LOERA, Sheriff of Imperial County,
      California; AND DOES 1 TO 100
22
      INCLUSIVE,
23
                                  Defendants.
24
25
                                      INTRODUCTION
26
           Pending before the Court is Defendant United States of America, et al.’s
27
     (collectively “Defendants”) motion to dismiss Plaintiff John O’Donnell’s (“Plaintiff”)
28

                                                   1
                                                                            19cv1396-JAH (MDD)
     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.125 Page 2 of 8



 1   Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics (“Bivens”), Federal
 2   Torts Claim Act (“FTCA”), and 42 U.S.C. § 1983 (“§ 1983”) claims. See generally Doc.
 3   No. 11. Plaintiff filed a response to Defendants’ motion and Defendants filed a reply. See
 4   Docs. No. 13, 15. Having carefully considered the pleadings in this action, and for the
 5   reasons set forth below, the Court hereby GRANTS Defendants’ motion to dismiss with
 6   leave to amend.
 7                                          BACKGROUND
 8         Plaintiff alleges that sometime in November 2016, unidentified Bureau of Land
 9   Management (“BLM”) officers arrived at Plaintiff’s truck camper. Doc. No. 5 at 5. The
10   truck camper was Plaintiff’s temporary residence and was located on federal land outside
11   of Ocotillo Springs, California. Id. The BLM officers “falsely accus[ed] [Plaintiff] of
12   various offenses, including drug use and littering.” Id. The BLM officers then conducted a
13   “dog search” and entered Plaintiff’s residence. Id. During the search, Plaintiff alleges BLM
14   officers detained him and did not allow him to enter his residence. Id. Plaintiff claims the
15   BLM officers “stole bottles of his medication, cigarettes, and a plaque signed by celebrity
16   skate border Tony Hawk.” Id.
17         Plaintiff alleges several days later, “BLM officers again arrived at [Plaintiff’s]
18   campsite to harass him” and accuse him of littering. Id. Plaintiff then moved residences
19   because of the continued harassment. Id. at 6. Soon after, Plaintiff “learned that BLM
20   officers had been asking several people in the town of Ocotillo about his whereabouts.” Id.
21   Then, “vehicles began to drive across [Plaintiff]’s property in the middle of the night and
22   shined bright lights directly into his trailer.” Id. This continued until Plaintiff’s family hired
23   private security for his residence. Id. Upon the departure of security, however, the
24   harassment continued. Id. Plaintiff further contends BLM officers and Imperial County
25   Sheriff’s (“ICS”) officers combined forces to harass and persecute him. Id.
26         On July 26, 2016, Plaintiff filed a complaint against Defendants alleging various
27   causes of action. See Doc. No. 1. On November 7, 2019, Plaintiff filed a Second Amended
28   Complaint (“SAC”) alleging: (1) Bivens claim for violation of 5th amendment rights

                                                     2
                                                                                    19cv1396-JAH (MDD)
     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.126 Page 3 of 8



 1   against Defendants; (2) Bivens claim for violation of 4th amendment rights against
 2   Defendants; (3) FTCA claim against Defendants Michael Nedd (“Nedd”), William Perry
 3   Pendley (“Pendley”), David Bernhardt (“Bernhardt”), A. Stewart (“Stewart”) and the
 4   United States of America (“United States”); and (4) § 1983 claim against Defendants. Id.
 5   On January 22, 2020, Defendant United States filed a motion to dismiss Plaintiff’s SAC
 6   for lack of subject matter jurisdiction and failure to state a claim. See generally Doc. No.
 7   11. On February 21, 2020, Defendants Imperial County, Imperial County Sheriff’s Office,
 8   and Sheriff Raymond Loera filed a notice of non-opposition to Defendant United States’
 9   motion to dismiss. See Doc. No. 13. Plaintiff filed a response in opposition to Defendants’
10   motion and Defendants filed a reply. See Doc. Nos. 13, 15.
11                                      LEGAL STANDARD
12         Defendants seek dismissal pursuant to Rule 12(b)(1) and 12(b)(6). Under Rule
13   12(b)(1), a defendant may seek to dismiss a complaint for “lack of jurisdiction over the
14   subject matter.” Fed. R. Civ. P. 12(b)(1). Federal courts are presumptively without
15   jurisdiction over civil actions and the burden of establishing the contrary rests upon the
16   party asserting jurisdiction. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.
17   375, 377 (1994); see also Stock West, Inc. v. Confederated Tribes of the Colville
18   Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). Further, Rule 12(b)(6) tests the
19   sufficiency of the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).
20   Dismissal is warranted under Rule 12(b)(6) where the complaint lacks a cognizable legal
21   theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984); see
22   Neitzke v. Williams, 490 U.S. 319, 326 (1989) (“Rule 12(b)(6) authorizes a court to dismiss
23   a claim on the basis of a dispositive issue of law”).
24         To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
25   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
26   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A claim is facially plausible
27   when the factual allegations permit “the court to draw the reasonable inference that the
28   defendant is liable for the misconduct alleged.” Id. In other words, “the non-conclusory

                                                     3
                                                                                   19cv1396-JAH (MDD)
     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.127 Page 4 of 8



 1   ‘factual content’ and reasonable inferences from that content, must be plausibly suggestive
 2   of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Service, 572 F.3d 962, 969
 3   (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). “Determining whether a complaint states
 4   a plausible claim for relief will be a context-specific task that requires the reviewing court
 5   to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.
 6         A motion to dismiss for lack of subject matter jurisdiction may be “facial” or
 7   “factual.” See Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a
 8   facial attack, the challenger asserts that the allegations contained in a complaint are
 9   insufficient on their face to invoke federal jurisdiction, whereas in a factual attack, the
10   challenger disputes the truth of the allegations that, by themselves, would otherwise invoke
11   federal jurisdiction. See Id. If the defendant brings a facial attack, a district court must
12   assume that the factual allegations in the complaint are true and construe them in the light
13   most favorable to the plaintiff. See United States v. One 1997 Mercedes E420, 175 F.3d
14   1129, 1130-31 & n.1 (9th Cir. 1999); see also Warren v. Fox Family Worldwide, Inc., 328
15   F.3d 1136, 1139 (9th Cir. 2003). A Rule 12(b)(1) motion will be granted if, on its face, the
16   complaint fails to allege grounds for federal subject matter jurisdiction as required by Rule
17   8(a) of the Federal Rules of Civil Procedure. See Warren v. Fox Family Worldwide, Inc.
18   328 F.3d 1136, 1139 (9th Cir. 2003); see also Morrison v. Amway Corp. 323 F.3d 920, 924
19   n. 5 (11th Cir. 2003).
20         In reviewing a motion to dismiss under Rule 12(b)(6), the court must assume the
21   truth of all factual allegations and must construe all inferences from them in the light most
22   favorable to the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002);
23   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). However, legal
24   conclusions need not be taken as true merely because they are cast in the form of factual
25   allegations. Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003); Western Mining
26   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). When ruling on a motion to dismiss,
27   the court may consider the facts alleged in the complaint, documents attached to the
28   complaint, documents relied upon but not attached to the complaint when authenticity is

                                                   4
                                                                                 19cv1396-JAH (MDD)
     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.128 Page 5 of 8



 1   not contested and matters of which the court takes judicial notice. Lee v. City of Los
 2   Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001). If a court determines that a complaint fails
 3   to state a claim, the court should grant leave to amend unless it determines that the pleading
 4   could not possibly be cured by the allegation of other facts. See Doe v. United States, 58
 5   F.3d 494, 497 (9th Cir. 1995); Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th
 6   Cir. 2009).
 7                                          DISCUSSION
 8      A. Bivens Claims Against Defendant United States
 9         Defendants argue that the United States enjoys immunity from suit unless immunity
10   is expressly waived. Doc. No. 11 at 10. Defendants allege the court lacks subject matter
11   jurisdiction because the United States has made no such waiver for Plaintiff’s Bivens claims
12   against the Untied States. Id. Plaintiff concedes the United States is not a proper Defendant.
13   Doc. No. 14 at 3. Accordingly, the Court GRANTS Defendants’ motion to dismiss
14   Plaintiff’s first and second causes of action against the United States.
15      B. Bivens Claims Against Defendants Nedd, Pendley, and Bernhardt
16         Defendants argue that Plaintiff failed to properly state Bivens claims against
17   Defendants Nedd, Pendley and Bernhardt. Doc. No. 11 at 11. Defendants state Plaintiff’s
18   claims are improperly based on Defendants’ official capacity, or in the alternative, rely on
19   a theory of respondeat superior. Id. at 12. Further, Defendants allege that without specific
20   claims regarding Defendants conduct in their individual capacity, the Court should dismiss
21   the Bivens claims. Id. Plaintiff argues the Bivens claims have been brought against
22   Defendants Nedd, Pendley and Bernhardt in their individual capacity. Doc. No. 14 at 6.
23   Plaintiff acknowledges respondeat superior liability has not been recognized in Bivens
24   actions, but states “[Plaintiff] has no other way to obtain [the needed] discovery” to
25   substantiate the claims. Id. This needed discovery includes: “(1) the number of officers that
26   were involved in [Plaintiff’s alleged] harassment; (2) the names of the officers involved in
27   [Plaintiff’s alleged] harassment; (3) reports relat[ed] to [Plaintiff’s alleged] harassment, or
28   (4) video/audio files related to [Plaintiff’s alleged] harassment.” Id. Plaintiff then alleges,

                                                    5
                                                                                  19cv1396-JAH (MDD)
     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.129 Page 6 of 8



 1   the BLM and the Department of the Interior are in possession of this evidence. Id. As such,
 2   Plaintiff has alleged Bivens claims against Defendants Nedd and Pendley because they are
 3   heads of the BLM. Id. Plaintiff also has alleged Bivens claims against Bernhardt because
 4   he is the Secretary of the Interior. Id.
 5            In a Bivens action, the plaintiff “must plead that each Government-official
 6   defendant, through his own individual actions, has violated the Constitution.” Iqbal, 556
 7   U.S. at 676 (citing Personnel Administrator of Mass. v. Feeney, 442 U.S. 256, 279 (1979)).
 8   Bivens actions are “not designed to hold officers responsible for acts of their subordinates.”
 9   Ziglar v. Abbasi, 137 S. Ct. 1843, 1849 (2017). As such, “vicarious liability is inapplicable
10   to Bivens” actions. Iqbal, 556 U.S. at 676. Further, “[g]overnment officials may not be held
11   liable for the unconstitutional conduct of their subordinates under a theory of respondeat
12   superior.” Id. at 676. Rather, a plaintiff must “plead and prove that the defendant acted
13   with discriminatory purpose.” Starr v. Baca, 652 F.3d 1202, 1206 (9th Cir. 2011) (quoting
14   Iqbal, 556 U.S. at 676).
15            Here, Plaintiff has not plausibly pled Defendants Nedd, Pendley, or Bernhardt,
16   through their own actions, violated Plaintiff’s constitutional rights. Plaintiff’s SAC
17   contains no allegations that Defendants Nedd, Pendley, or Bernhardt were involved or
18   knew of Plaintiff’s alleged harassment. Additionally, as Plaintiff concedes, there is no
19   precedent for respondeat superior liability in a Bivens action. Doc. No. 14 at 6. Instead,
20   Plaintiff asserts the BLM and Department of the Interior hold evidence of Plaintiff’s
21   harassment. As such, Plaintiff argues these entities’ respective heads are proper defendants.
22   However, Plaintiff’s need for discovery does not allow him to circumvent stating a
23   plausible claim. Keates v. Koile, 883 F.3d 1228, 1242 n.3 (9th Cir. 2018) (citing Iqbal, 556
24   U.S. at 678–79).
25         Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s first and
26   second causes of action against Defendants Nedd, Pendley, and Bernhardt, with leave to
27   amend.
28   ///

                                                   6
                                                                                 19cv1396-JAH (MDD)
     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.130 Page 7 of 8



 1         C. FTCA Claim Against Defendants Nedd, Pendley, Bernhardt, and Stewart
 2           Next, Defendants argue the United States is the only proper defendant in Plaintiff’s
 3   FTCA claim. Doc. No. 11 at 13. Defendants state the FTCA allows for a “suit against the
 4   United States [as] the exclusive remedy for torts committed by federal agencies and federal
 5   employees….” Id. (citing 28 U.S.C. § 2679 (b)(1)). Plaintiff concedes the United States is
 6   the only proper defendant under the FTCA. Doc. No. 14 at 3. Accordingly, the Court
 7   GRANTS Defendants’ motion to dismiss Plaintiff’s third cause of action against
 8   Defendants Nedd, Pendley, Bernhardt, and Stewart.
 9         D. Section 1983 Claim Against Defendants Nedd, Pendley, Bernhardt, Stewart,
10           and the United States
11           Finally, Defendants argue Plaintiff’s §1983 claim cannot be brought against
12   Defendants Nedd, Pendley, Bernhardt, Stewart, or the United States because of their
13   positions as federal government actors. See Doc. No. 11 at 14. Defendants contend that
14   “[f]ederal officials can be liable under § 1983 only where there is a sufficiently close nexus
15   between their challenged actions and State conduct.” Id. Defendants allege that “no such
16   nexus exists here” and the Court should accordingly dismiss the federal government actors
17   from the claim. Id. Plaintiff concedes that the § 1983 claim cannot stand against Defendants
18   Nedd, Pendley, Bernhardt, Stewart, and the United States. See Doc. No. 14 at 7.
19   Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s fourth cause
20   of action against Defendants Nedd, Pendley, Bernhardt, Stewart, and the United States.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   7
                                                                                 19cv1396-JAH (MDD)
     Case 3:19-cv-01396-JAH-MDD Document 17 Filed 11/10/20 PageID.131 Page 8 of 8



 1                                      CONCLUSION
 2         For the reasons set forth above, IT IS HEREBY ORDERED:
 3            • Plaintiff’s first and second causes of action against Defendant United States
 4               are DISMISSED with prejudice.
 5            • Plaintiff’s first and second causes of action against Defendants Nedd,
 6               Pendley, and Bernhardt are DISMISSED with leave to amend.
 7            • Plaintiff’s third cause of action against Defendants Nedd, Pendley, Bernhardt,
 8               and Stewart is DISMISSED with prejudice.
 9            • Plaintiff’s fourth cause of action against Defendants Nedd, Pendley,
10               Bernhardt, Stewart, and the United States is DISMISSED with prejudice.
11            • Plaintiff may file an amended Complaint on or before December 10, 2020.
12         IT IS SO ORDERED.
13
14
15   DATED: November 10, 2020
16
17                                               _________________________________
18                                               John A. Houston
                                                 United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                8
                                                                             19cv1396-JAH (MDD)
